Citation Nr: 1442075	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-34 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a throat disability, to include globus, pharyngitis, and dysphagia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St Petersburg, Florida.  Jurisdiction over the claim was subsequently transferred to the RO in Roanoke, Virginia.

In June 2012, the Veteran testified at a Board personal hearing before the undersigned Veterans Law Judge at VA Central Office in Washington, DC.  This appeal was processed using both the Virtual VA System and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In an October 2012 decision, in pertinent part, the Board denied service connection for a throat disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Order, the Court granted a Joint Motion for Partial Remand (JMR) which vacated the denial of service connection for a throat disorder and returned that issue to the Board for further development in compliance with the JMR.

In February 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A discussion of the RO's compliance with the February 2014 Board Remand is included in the Remand section below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a throat disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this regard, in a February 2014 decision, the Board remanded the claim for additional development.  Specifically, the Veteran was afforded a VA otolaryngology examination in March 2014.  After a physical examination of the Veteran, the VA examiner determined that the Veteran had no diagnosed throat pathology.  As such, the VA examiner did not provide a medical opinion as there was no diagnosed throat condition at that time.  However, as indicated in the February 2014 Board Remand, during a November 2007 VA otolaryngology consultation, a throat culture was taken, and the Veteran was diagnosed with globus (discomfort of the throat), pharyngitis (inflammation of the throat), and dysphagia (difficulty swallowing).  

The Board notes that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board is also cognizant of the Court's holding in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In Romanowsky, the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  As the Veteran submitted the claim for service connection for a throat disorder in October 2004 and he was diagnosed with various throat disabilities during the pendency of the claim, an addendum medical opinion is necessary to assist in determining the etiology of the globus, pharyngitis, and dysphagia.

Accordingly, the case is REMANDED for the following action:

1. If possible, request that the VA examiner who conducted the March 2014 VA examination review the claims file and provide an addendum medical opinion.  The VA examiner should note the records review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  If the March 2014 VA examiner is not available, obtain the requested opinion from another appropriate medical professional.  

Following a review of all relevant evidence from the claims file, the VA examiner is asked to offer the following opinion:

Is it as likely as not (50 percent or greater degree of probability) that any current disability of the throat, to include, but not limited to, globus, pharyngitis, and dysphagia had their onset during service, or are otherwise related to any disease or injury incurred in service, to include an alpha streptococcus neissena infection?

In rendering the requested opinion, the VA examiner should assume that a) the Veteran has been diagnosed with globus, pharyngitis, and dysphagia; and b) the Veteran was diagnosed with alpha streptococcus neissena in service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

2. After completion of the above and compliance with the requested actions has been ensured, the claim of service connection for a throat disability should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



